 1   BOIES SCHILLER FLEXNER LLP                   GIBSON, DUNN & CRUTCHER LLP
     RICHARD J. POCKER (NV Bar No. 3568)          MARK A. PERRY (pro hac vice)
 2   300 South Fourth Street, Suite 800           1050 Connecticut Avenue, N.W.
     Las Vegas, NV 89101                          Washington, DC 11101
 3   Telephone: 702.382.7300                      Telephone: 202.955.8500
     Facsimile:     702.382.2755                  mperry@gibsondunn.com
 4   rpocker@bsfllp.com                           GIBSON, DUNN & CRUTCHER LLP
 5   BOIES SCHILLER FLEXNER LLP                   JEFFREY T. THOMAS (pro hac vice)
     WILLIAM ISAACSON (pro hac vice)              BLAINE H. EVANSON (pro hac vice)
 6   KAREN DUNN (pro hac vice)                    JOSEPH A. GORMAN (pro hac vice)
     1401 New York Avenue, NW, 11th Floor         CASEY J. MCCRACKEN (pro hac vice)
 7   Washington, DC 20005                         3161 Michelson Drive
     Telephone: (202) 237-2727                    Irvine, CA 92612-4412
 8   Facsimile:     (202) 237-6131                Telephone: 949.451.3800
     wisaacson@bsfllp.com                         bevanson@gibsondunn.com
 9   kdunn@bsfllp.com                             jgorman@gibsondunn.com
                                                  cmccracken@gibsondunn.com
     BOIES SCHILLER FLEXNER LLP
10   STEVEN C. HOLTZMAN (pro hac vice)            GIBSON, DUNN & CRUTCHER LLP
     BEKO O. REBLITZ-RICHARDSON                   SAMUEL G. LIVERSIDGE (pro hac vice)
11      (pro hac vice)                            ERIC D. VANDEVELDE (pro hac vice)
     1999 Harrison Street, Suite 900              333 South Grand Avenue
12   Oakland, CA 94612                            Los Angeles, CA 90071-3197
     Telephone: 510.874.1000                      Telephone: (213) 229-7000
13   Facsimile:     510.874.1460                  sliversidge@gibsondunn.com
     sholtzman@bsfllp.com                         evandevelde@gibsondunn.com
14   brichardson@bsfllp.com                       RIMINI STREET, INC.
15   MORGAN, LEWIS & BOCKIUS LLP                  DANIEL B. WINSLOW (pro hac vice)
     BENJAMIN P. SMITH (pro hac vice)             6601 Koll Center Parkway, Suite 300
16   JOHN A. POLITO (pro hac vice)                Pleasanton, CA 94566
     SHARON R. SMITH (pro hac vice)               Telephone: (925) 264-7736
17   One Market, Spear Street Tower               dwinslow@riministreet.com
     San Francisco, CA 94105                      RIMINI STREET, INC.
18   Telephone: 415.442.1000                      JOHN P. REILLY (pro hac vice)
     Facsimile:     415.442.1001                  3993 Howard Hughes Parkway, Suite 500
19   benjamin.smith@morganlewis.com               Las Vegas, NV 89169
     john.polito@morganlewis.com                  Telephone: (336) 908-6961
20   sharon.smith@morganlewis.com                 jreilly@riministreet.com
     DORIAN DALEY (pro hac vice)
21                                                HOWARD & HOWARD ATTORNEYS
     DEBORAH K. MILLER (pro hac vice)             PLLC
     JAMES C. MAROULIS (pro hac vice)
22                                                W. WEST ALLEN (Nevada Bar No. 5566)
     ORACLE CORPORATION                           3800 Howard Hughes Parkway, Suite 1000
     500 Oracle Parkway, M/S 5op7
23                                                Las Vegas, NV 89169
     Redwood City, CA 94070                       Telephone: (702) 667-4843
     Telephone: 650.506.4846
24                                                wwa@h2law.com
     Facsimile:     650.506.7114
     dorian.daley@oracle.com                      Attorneys for Defendants Rimini Street, Inc.
25   deborah.miller@oracle.com                     and Seth Ravin.
     jim.maroulis@oracle.com
26
     Attorneys for Plaintiffs Oracle USA, Inc.,
27   Oracle America, Inc., and Oracle
     International Corp.
28


           JOINT [PROPOSED] ORDER REGARDING POST INJUNCTION CUSTODIAL DISCOVERY
 1                              UNITED STATE DISTRICT COURT
 2                                  DISTRICT OF NEVADA
 3
     ORACLE USA, INC.; a Colorado              CASE NO. 2:10-CV-0106-LRH-VCF
 4   corporation; ORACLE AMERICA, INC.; a
     Delaware corporation; and ORACLE          JOINT ORDER REGARDING
 5   INTERNATIONAL CORPORATION, a              POST INJUNCTION CUSTODIAL
     California corporation,                   DISCOVERY
 6
                  Plaintiffs,
 7         v.
 8   RIMINI STREET, INC., a Nevada
     corporation; and SETH RAVIN, an
 9   individual,
10                Defendants.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

            JOINT [PROPOSED] ORDER REGARDING POST INJUNCTION CUSTODIAL DISCOVERY
 1                                       [PROPOSED] ORDER
 2          Pending before this Court is Oracle’s Motion To Compel Re Post-Injunction Requests For
 3   Production (ECF No. 1237). Having considered the Parties’ respective positions therein,
 4   including at the hearing conducted on September 3, 2019, and good cause existing:
 5          IT IS HEREBY ORDERED:
 6      1. Oracle’s Motion To Compel Re Post-Injunction Requests For Production (ECF No. 1237)
 7         is GRANTED in part and DENIED in part.

 8      2. By September 6, 2019, Oracle must provide Rimini with 10 custodians and 120 search
           terms, which Rimini must use for its custodial productions. Oracle shall have complete
 9         discretion in selecting the custodians and search terms.
10      3. By September 16, 2019, Rimini must make its first weekly rolling production of non-
           privileged custodial documents. Rimini must continue to produce non-privileged custodial
11
           documents on a rolling basis every seven days thereafter.
12
        4. The deadlines for discovery, initial expert disclosure, rebuttal expert disclosure, and
13         Oracle’s filing of a motion for order to show cause set forth in this Court’s June 21, 2019
           Order (Dkt. 1232) are VACATED, and this Court will conduct a status conference on
14         October 7, 2019, at 1:00 p.m.
15      5. If requested by Oracle, Rimini must, to the best of its ability, review and produce
           documents by custodian in the order specified by Oracle.
16

17      6. For each weekly production and (if any) each weekly privilege log, counsel of record for
           Rimini must certify in writing pursuant to Federal Rule of Civil Procedure 26(g)(1)(a):
18
               a. The number of unique documents reviewed for the production. Two documents are
19                “unique” for purposes of this Order if the documents are identified as non-identical
                  by Rimini’s vendor after application of a reasonable de-duping algorithm;
20

21             b. The number of unique documents listed on the privilege log, if any;

22             c. The number of attorney hours expended on the production (including hours
                  expended reviewing for privilege and compiling a privilege log); and
23
               d. The actual amount of fees and costs to be paid by Rimini for the production.
24

25      7. Rimini is responsible for its fees and costs for the first 100,000 unique documents
           produced or logged as privileged (and fully withheld on grounds of privilege); Oracle and
26         Rimini will share reasonable fees and costs equally for the next 200,000 unique
           documents produced or logged as privileged (and fully withheld on grounds of privilege),
27         if applicable; and Oracle will promptly reimburse Rimini’s reasonable fees and costs for
28                             evenly
                                              1
            JOINT [PROPOSED] ORDER REGARDING POST INJUNCTION CUSTODIAL DISCOVERY
 1          all subsequent unique documents produced or logged as privileged (and fully withheld on
            grounds of privilege), i.e., document 300,001 and beyond, if applicable.
 2

 3      8. Privilege logs for each weekly production must be served within 21 days of the production
           to which they relate.
 4
        9. By no later than October 4, 2019 (in advance of the October 7, 2019 status conference),
 5         Rimini shall file with the Court its first three custodial production certifications described
           in Paragraph 6 above.
 6
      MORGAN, LEWIS, & BOCKIUS LLP                     GIBSON, DUNN & CRUTCHER LLP
 7

 8    By:        /s/ John A. Polito                    By:          /s/ Eric D. Vandevelde
                      John A. Polito                                  Eric D. Vandevelde
 9      Attorneys for Plaintiffs Oracle USA, Inc.,      Attorneys for Attorneys for Defendants Rimini
            Oracle America, Inc. and Oracle                      Street, Inc. and Seth Ravin.
10             International Corporation
11

12
     IT IS SO ORDERED.
13

14            September 6
     DATED                         ,       , 2019         By:
15                                                                Hon. Cam Ferenbach
                                                                  United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

            JOINT [PROPOSED] ORDER REGARDING POST INJUNCTION CUSTODIAL DISCOVERY
                                  ATTESTATION OF FILER
 1

 2          The signatories to this document are Eric D. Vandevelde and me, and I have

 3   obtained Mr. Vandevelde’s concurrence to file this document on his behalf.

 4
     Dated: September 5, 2019
 5
                                                    MORGAN, LEWIS & BOCKIUS LLP
 6

 7                                                By:       /s/ John A. Polito
                                                            John A. Polito
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


        JOINT [PROPOSED] ORDER REGARDING POST INJUNCTION CUSTODIAL DISCOVERY
 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on this date, I caused to be electronically uploaded a true and correct
 3   copy in Adobe “pdf” format of the above document to the United States District Court’s Case
 4   Management and Electronic Case Filing (CM/ECF) system. After the electronic filing of a
 5   document, service is deemed complete upon transmission of the Notice of Electronic Filing
 6   (“NEF”) to the registered CM/ECF users. All counsel of record are registered users.
 7

 8   DATED: September 5, 2019
 9                                                 MORGAN, LEWIS & BOCKIUS LLP
10
                                                   By:            /s/ John A. Polito
11                                                                     John A. Polito
12                                                 Attorneys for Plaintiffs Oracle USA, Inc., Oracle
                                                   America, Inc. and Oracle International Corporation
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                         CERTIFICATE OF SERVICE
